 In the Matter of MARLIN-ROCKWELLCORPORATIONandINTERNATIONALUNION,UNITEDAIITOMOBILE WORKERS OF AMERICA, LOCAL#338Case No. C-967.-Decided January 19, 1940Ball Bearing Manufacturing Industry-Interference,Restraint,and Coercion:threats that plant would be closed if union should win impending election ;inquiries into union activities ofemployees-Collective Bargaining:refusal tobargain following certification of the union by the Board ; contentions thatrefusal was justified on grounds that the majority contemplated by the Act is amajority of those eligible to vote, and that employees laid off after the eligibilitydate and before the election date participated in the election,held to be withoutmerit ; respondent ordered,upon request,to bargain withunion-Discrimination:lay-offs for union membership and activitly during a general plant reduction ;charges of,sustained as to two employees,dismissed as toseven-ReinstatementOrdered:as to employees laid off for union membership and activities-BackPay:awarded employees discriminatorily laidoff-Complaint:dismissed as toseven employees found not to have been discriminated against.Mr. Peter. A. Crotty,for. the Board.Slee, O'Brian, Hellings & Ulsh,,byMr. Dana B. HellingsandMr.John Van Siclcel;of Buffalo, N. Y., for.,the respondent.Mr. Daniel B. Shortal,of Buffalo,N. Y., for the U. A. W.Mr. Roscoe L. Barrow,ofcounselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by InternationalUnion, United Automobile Workers of America, Local #338, hereincalled the U. A. W., the National Labor Relations Board, herein calledthe Board, by Henry J. Winters,RegionalDirector for the ThirdRegion (Buffalo, New York), issued its complaint dated August 10,1938, against Marlin-Rockwell Corporation, Jamestown, New York,herein called the respondent, alleging that the respondent had engagedin and was engagingin unfairlabor practices affecting commerce,within the meaning of Section 8 (1), (3), and (5) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint, accompanied by notice ofhearing, were duly served on the respondent and the U. A. W.19 N. L.R. B., No. 71.648 MARLIN-ROCKWELL CORPORATION649With respect to the unfair labor practices, the complaint alleged insubstance : (1) that on or about June 16, 1938, and at all times there-after, the respondent refused to bargain collectively with the U. A.W.as the representative of its employees in an appropriate unit, althoughthe U. A. W. was the designated representative of a majority of suchemployees; (2) that the respondent laid off Bernard J. Polinski,Harry W. Rapp, Gunnard Nelson, Frances Stead, Elmer E. Melene,1Francis B. Winans, Herbert S. Anderson, Junius Brown, EdwardLane, and Carl G. Carlson,2 and at all times thereafter refused to em-ploy them, because of their membership in and their activities in be-half of the U. A. W.; and (3) that by the foregoing acts, by warningits employees to refrain from entering into union activities, and byother acts, the respondent has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed by Section 7 ofthe Act.By its answer, dated August 19, 1938, the respondent denied that itwas engaged in interstate commerce within the meaning of the Act and"that it had engaged in the alleged unfair labor practices.Pursuant to notice and amended notice duly served on the parties,a hearing was held on August 25, 26, 29, and 30, 1938, at Jamestown,New York, before William M. Hepburn, the Trial Examiner dulydesignated by the Board. The Board, the respondent, and the U. A. W.were represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.During the course of the hearing counsel for the Board moved to dis-miss the complaint in so far as it alleged that the respondent dis-criminatorily laid off Edward Lane.The motion was granted. TheTrial Examiner also made several rulings on motions and on objec-tions to the admission of evidence.The Board has reviewed the TrialExaminer's rulings and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.On October 10, 1938, the Trial Examiner filed his Intermediate Re-port, copies of which were duly served upon the respondent and theU. A. W., finding that the respondent had engaged in and was engag-ing in unfair labor practices, within the meaning of Section 8 (1),(3), and (5) and Section 2 (6) and (7) of the Act.He recommendedthat the respondent cease and desist from its unfair labor practices;bargain collectively with the U. A. W. as the exclusive representativeof the employees in the appropriate unit; and reinstate with back' In the charge and complaint the surname is spelled Meleen. Inthe transcript ofthe hearingthe abovespelling is used.' In the complaint this employee was designatedCarl G.Anderson.In the charge, therespondent's answer, and the transcript of the hearing, he is designated Carl G. Carisom.leaving no doubt that Carlson was the name intended. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDpay Harry W. Rapp, Charles Gunnard Nelson, Frances Stead, ElmerMelene, Francis B. Winans, and Herbert S. Anderson.He recom-mended, further, that the complaint be dismissed in so far as italleged that the respondent discriminatorily laid off Bernard J.Polinski, Junius Brown, and Carl G. Carlson.On November 10, 1938, the respondent filed exceptions to the In-termediate Report.Pursuant to notice, a hearing was held beforethe Board at Washington, D. C., on October 17, 1939, for the purposeof oral argument.The respondent was represented by counsel andparticipated in the argument.The Board has considered the exceptions to the Intermediate Re-port and, in so far as they are inconsistent with the findings, conclu-sions, and order set forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT 3Marlin-Rockwell Corporation is a Delaware corporation havingits office and principal place of business in Jamestown,New York. Ithas plants located in Jamestown,New York, and Plainville,Connecti-cut.Only the Jamestown plant is involved in these proceedings.The respondent is engaged at that plant in the manufacture and saleof ball bearings.The principal raw materials used in its operationsare steel tube, bar stock,forgings,strip steel,steel balls, and ball stock.From July1, 1937, to June 30, 1938, raw materials costing $426,000were imported to the respondent's Jamestown plant.Approximately90 per cent of the raw materials were shipped to the respondent frompoints outside New York State.During the same period the respond-ent manufactured bearings valued at over$2,000,000.Approximately75 per cent of the respondent's finished products are shipped to cus-tomers outside New York-State.The respondent employs 17 salesmen who solicit orders throughoutthe United States. It advertises in magazines having a Nation-widecirculation.The respondent owns and controls the M.R. C. BearingsService Company,a sales and service organization maintaining officesin cities throughout the United States.II.THE ORGANIZATION INVOLVEDUnited Automobile Workers of America is a labor organizationaffiliated with the Congress of Industrial Organizations.On June 10,1938, the Board certified it as the representative for the purposes of8 These findings as to the business of the respondent are based on a stipulation offacts. MARLIN-ROCKWELL CORPORATION651collective bargaining of all the employees in the respondent's James-town, New York, plant, excluding clerical, supervisory, executive andsales employees, engineers, draftsmen, and apprentices.'III. THE UNFAIRLABORPRACTICESA. The refusal to bargain collectivelyThe complaint alleges that on or about June 16, 1938, and at alltimes thereafter, the respondent refused to bargain with the U. A. W.as the exclusive representative of the employees in a unit appropriatefor the purposes of collective bargaining, although the U. A. W. wasthe designated representative of a majority of such employees.Therespondent's answer admits that the respondent refused to bargaincollectively with the U. A. W., but denies that the U. A. W. has beendesignated in accordance with law by a majority of the employees inthe appropriate unit as their agent for the purposes of collective bar-gaining.1.The appropriate unitIn a prior representation case,5 discussed more fully below, in-volving these same parties, the Board found that all employees of therespondent at its Jamestown, New York, plant, excluding supervisory,clerical, executive, and sales employees, engineers, draftsmen, andapprentices, constitute a unit appropriate for the purposes of col-lective bargaining and that said unit will insure to the employees ofthe respondent the-full benefit of their right to self-organization andto collective bargaining and otherwise will effectuate the policies ofthe Act.While it does not contest the propriety of the above unit in general,the respondent now objects to the exclusion of apprentices from theunit found to be appropriate.°The apprentices, who numbered fiveor six at the time of the hearing in the representation case, on October18 and 19, 1937, are employed under a contract between the respondent,the State Department of Education, the Jamestown Board of Educa-tion, and the guardian of the particular apprentice.Under the con-tract the respondent agrees to employ the apprentice for a maximum*Matter of Marlin-Rockwell CorporationandLocal No.338,United Automobile Workersof America, 7N. L. R. B. 836.SMatter of Marlin-Rockwell CorporationandLocal No.338,United Automobile Workersof America,5 N. L. R. B. 206.('During the oral argument on October 17, 1939, counsel for the respondent statedthat set-up men and laboratory employees were excluded from the election conducted bythe Board. In its Decision and Direction of Election issued on February 11, 1938, theBoard included set-up men and laboratory employees in the appropriate unit.The recorddoes not show that non-supervisory set-up men and laboratory employees were refusedpermission to vote in the election. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDperiod of 4 years, or 8,000 hours of work, at a stipulated rate of pay,which is altered each 6 months, and also agrees to instruct the appren-tice in the mechanics of the particular trade.Because of the appren-tices' peculiar relations under this contract with the respondent andthe State and municipal agencies mentioned above, there is basis forthe view that the apprentices do not have the same problems of collec-tive bargaining which those employees included in the unit found to beappropriate have.We therefore find that the apprentices should beexcluded from the bargaining unit.?We find that all employees of the respondent at its Jamestown,New York, plant, excluding supervisory, clerical, executive, and salesemployees, engineers, draftsmen, and apprentices, constitute a unitappropriate for the purposes of collective bargaining, and that 'saidunit will insure to employees of the respondent the full benefit of theirright to self-organization and to collective bargaining and otherwisewill effectuate the policies of the Act.2.Representation by the U. A. W. of a majority of the employeesin the appropriate unitOn August 5, and on September 24, 1937, the U. A. W. filed itspetition and amended petition, respectively, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of the respondent at its Jamestown plant.On August 21, 1937,a consent election was held.Of 429 employees eligible to vote in theconsent election, 202 voted for and 129 voted against the U. A. W.;3 ballots were void; 95 employees failed to vote.After the respondenthad refused to recognize the U. A. W. as the bargaining agent,'the Board, on September 21, 1937, ordered an investigation and author-ized the Regional Director to conduct it and to provide for an appro-priate hearing upon due notice.Pursuant to notice, a hearing washeld on October 18 and 19, 1937. The Board, having found the appro-priate unit to be slightly different from that prevailing in the consentelection, and it appearing that a large number of employees failed tovote in the consent election because of an unavoidable delay in open-7 Cf.Matter of Lightner Publishing Corporation of IllinoisandChicago Printing Press-men's Union No. 3, Chicago Typographical UnionNo.16,12 N. L.R. B. 1255;H. E.Fletcher Co.andGranite Cutters' International Association of America,5 N. L. R.B. 729;Matter of Bethlehem Shipbuilding Corporation,LimitedandIndustrialUnion of Ship-buildingWorkers of America, Local No. 5,11 N. L. R. B. 105, 151;Matter of HyattBearings Division,GeneralMotors CorporationandHyatt EmployeesAssociation,Inc.,14 N. L. R. B. 441.YAlthough the reason for the respondent's refusal to abide by the results of the consentelection is not clear from the record,the respondent later took the position that the"majority" required by the Act is a majority of those eligible to vote in the election.The U. A. W. in the consent election obtained a majority of those voting and not amajority of those eligible to vote therein. MARLIN-ROCKWELL CORPORATION653ing the polls, refused to certify the U. A. W. on the basis of its selec-tion by a majority of those voting in the consent election, and directedthat an election by secret ballot be conducted.9On February 28, 1938, the respondent filed its objections and excep-tions to the balloting and the Intermediate Report.The objectionsand exceptions were amended at a hearing hereinafter mentioned. Theexceptions, as amended, were in substance that (1) the number of votescast for the U. A. W. does not constitute a majority of those employeeseligible to vote in the election; (2) no representative of the respond-ent was permitted to observe the balloting; (3) certain employees with-in the unit who were laid off after the eligibility date, September 24,1937, were permitted to vote in the election; and (4) the ballots ofcertain employees, who, the respondent contends, were eligible to vote,were challenged and were not counted in the final tally.Pursuant to notice, a hearing was held on the objections and excep-tions on April 8, 1938.On June 10, 1938, the Board issued its certifica-tion of representatives. - As to the objections, the Board ruled : (1) thata majority of those voting is the majority required by the Act; (2)that there was no abuse of discretion in refusing to allow a representa-tive of the respondent at the poll; (3) that the 174 employees laid offafter September 24, 1937, 119 of whom voted in the election, retainedtheir employee status and had an interest in the election since thebusiness of the respondent is seasonal and the policy of the respondentis to reemploy those employees laid off, as business warrants; and (4)itwas unnecessary to count the challenged ballots since the U. A. W.would have had a majority of those voting even if all the challengedballotswere counted against the U. A. W.Having overruled theobejctions, the Board certified the U. A. W. as the exclusive representa-tive of all the employees in the appropriate unit.19The respondent offered no new evidence at the hearing held duringAugust 1938 to support the above objections.We, therefore, affirm ourrulings in the certification of representatives mentioned above.We find that on February 25, 1938, and thereafter, the U. A. W.had been designated by a majority of the respondent's employees inthe appropriate unit as their representative for the purposes of col-lective bargaining.Pursuant to Section 9 (a) of the Act, it was,therefore, the exclusive representative of all the employees in suchunit for the purposes of collective bargaining with respect to rates ofpay, wages, hours of employment, and other conditions of employment.9Matter of Marlin-Rockwell CorporationandLocal No. 338, United Automobile Workersof America,5 N. L. R. B. 206.10Matter of Marlin-Rockwell Corporationand Local No.338,United Automobile Workersof America,7 N. L. R. B. 836. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The negotiationsFollowing the Board's certification, a representative of the U. A. W.wrote to the respondent on June 14, 1938, requesting an appointmentfor the purposes of collective bargaining.The manager of the respond-:ent on June 16, 1938, replied by letter as follows :Answering your letter of June 14, 1938, there would seem to beno point in meeting with you as we would only have to repeatthat we cannot recognize you as the sole bargaining agency for allof our employees. In our counsel's opinion, the decision of theBoard is not consistent with Section 9 (a) of the law.In its brief the respondent states that it refused to recognize theU. A. W. as the bargaining representative on the following grounds :(1) the Board erred in excluding apprentices from the appropriateunit; (2) the ballots of four employees were challenged and were notcounted; (3) the agent conducting the election did not allow therespondent to have a representative present at the election; (4) theBoard permitted the U. A. W. to offer proof of membership whilerefusing the respondenta subpoena daces teceumfor all the records ofthe U. A. W.; (5) the majority contemplated by the Act is a majorityof those eligible to vote in the election and not a majority of thosevoting therein; and (6) persons who were on the pay roll as of Septem-ber 24, 1937, the eligibility date, who were laid off prior to the election,were permitted to vote in the election.The first three grounds were considered in our Certification ofRepresentatives, mentioned above; they merit no further discussionhere since no new evidence in support of them has been offered.As to the fourth ground, our Certification of Representatives wasbased on the results of an election held by the Board and not uponany other proof of membership offered by the U. A. W. Thereforethe respondent is prejudiced neither by the Board's refusal to issuethesubpoena daces tecumnor by the Board's receiving evidence ofmembership in the U. A. W. The U. A. W. was not compelled todisclose its membership lists and other records because the. Boardrecognizes that the release of such information might expose themembers of a union to possible discrimination by an employer."The membership rolls would have to be produced for examination,however, if.they were to serve as a basis for a certification of repre-sentatives without an election being held.The fifth ground has been considered by the Board in numerousother cases.The Board has decided that a majority of those voting"Matter of Samson Tire and Rubber CorporationandUnitedRubberWorkers ofAmerica, Local No.44J, 2N.L. R. B. 148. MARLIN-ROCKWELL CORPORATION655in the election,though less than a majority of those eligible to votetherein, determines the bargaining representative.This view accordswith the principle universally applied in ordinary elections underour democratic form of government.Practical operation of theAct requires that such a principle should be applied also in an electionamong the employees of a company for the purpose of selectingbargaining representatives.12As to the sixth ground, namely,that persons who were not "em-ployees" at the time of the election were allowed to vote, we disposedof this matter in the Certification of Representatives in this case.We will recapitulate the facts here,however.In the Decision andDirection of Election,discussed above, we selected September 24,1937, the date on which the U. A. W. filed its amended petition forinvestigation and certification of representatives,as the date ap-propriate for determining the eligibility of employees to vote in theelection.The election was held on February 25, 1938.During theperiod from September 24, 1937, to February 25, 1938, 174 employeeswere laid off.One hundred and nineteen of these employees par-ticipated in the election.During the hearingwhichwas held onApril 4, 1938,13 StanleyW. Brandel,the superintendent,testifiedthat while the respondent was not committed to recalling employeeslaid off,itmaintained a list of all employees laid off and recalledthem as business warranted;that if business should return to itscondition prior to the lay-offs, most of those who had been laid offwould be recalled;that after prior lay-offs a majority of those laidoff had been recalled; and that employees who were laid off reason-ablyexpected to be recalled at some future date. In view of theseasonal nature of the respondent's business and the respondent'spolicy of recalling employees who have been laid off,we are of theopinion that the employees who were laid off retained their employeestatus 14 and clearly had an interest in the election.They wereentitled to vote therein.11This problem is thoroughly discussedin.Matter of R. C. A. ManufacturingCompany,Inc.andUnited Electrical&Radio Workers of America, 2N. L. R. B.159, 168.See alsoVirginian By. Co.v.System Federation No. 40,84 F.(2d) 641, affirmed,300 U.S. 515,where the Court had before it the similar language in the Railway Labor Act,45 U. S. C.,Section 131,et seq.>s The record in this hearing was made a part of the record in the instant case bystipulation of the parties.14 SeeMatter of Flexo Products CorporationandInternational Brotherhood of Elec-tricalWorkers,Local B-71S,7 N.L. _R. B. 1163;Matter of Alaska Packers AssociationandAlaska Cannery Workers Union,Local No. 5,Committee for Industrial Organization,7N. L. R.B. 141;Matter of National Distillers ProductsCo. andUnited DistilleryWorkers of U. S., Local No.484,affiliated with Committee for Industrial Organization,5N. L. R.B. 862.The oldRailway Labor Boardheld in a number of decisions that"employees"as used in the Transportation Act of 1920 included"laid off or furloughedemployees entitled to return to the service under the seniority rule when the force isrestored to what is generally recognized as constituting a normal force." SeeNashvilleC.& St. L. By. v. Railway Employees'Department of American Federationof Labor,93 F. (2d)340 (C. C. A. 6)and cases there cited. 656DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that on and after June 14, 1938, the respondent refusedployees in the unit found to be appropriate.By such refusal therespondent interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed to them by Section 7 of theAct.B. Interference, restraint, and coercionHerbert S. Anderson, secretary of the U. A. W., testified that ini-mediately preceding the consent election on August 21, 1937, MartinPeterson, a foreman, told a number of employees in the shop that theplant would be closed if the U. A. W. should win the election.Hetestified that he reported this conduct to StanleyW. Brandel, su-perintendent of the plant, and advised him that if it were not termi-nated, he would consult the Board about it. Both Brandel andPeterson testified at the hearing; neither testified concerning thisincident.We find that Peterson made the statements attributed tohim above.Junius Brown testified that during February 1938 Peterson sawhim recovering some parts from the floor and asked him whether hewas looking for union buttons or union-card receipts.He furthertestified that on the day before the election he had a conversationwith Peterson concerning the election and Peterson said to him, "Iwouldn't vote for that, Brown, if I was you.They will shut downrather than recognize the Union."Although Peterson was calledto testify, he did not testify concerning this matter.We find thatPeterson made the statements attributed to him by Brown.Louis F. Leonhart, assistant superintendent of the plant, admittedthat he talked to Anderson concerning Anderson's union activities"once, or maybe twice," that Anderson told him how much he paidin dues, and that he "might have asked him, `where does the moneygo,' or something similar to that."We find that the respondent, by the activities set forth above, in-terfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.On April 5, 1937, the U. A. W. held a meeting at the HotelSamuels in Jamestown.. On the following day the chairman andsecretary, who were elected at the meeting, were discharged.Sub-sequently, 22 additional employees who had attended the meetingwere discharged.The Board on July 2, 1937, secured the reinstate-ment of these employees.Four of the employees who were reinstated pursuant to the settle-ment testified that Brandel told them at the time of their reinstate-ment to forget about the union, to remember that they were being MARLIN-ROCKWELL CORPORATION657constantly watched, that upon making their first mistake they would,be discharged, and that by that time there would be no NationalLabor Relations Act to protect them.Brandel and Leonhart testi-fied that the substance of Brandel's talk to the reinstated employeeswas that they should not engage in union activities on the respond-ent's premises at any time, that the respondent would not violatethe Act, and that it would not be necessary for them to invoke theprotection afforded by the Act again.Brandel and several super-visory employees further testified that in several meetings of thesupervisory employees, beginning shortly after July.2, 1937, thesupervisory employees were advised to "lean over backwards" intheir dealings with the employees and to refrain from discriminatingagainst the union members.In view of the difficulty in resolving the conflict in the testimonyset forth above, we do not find that the respondent, by its supervisoryemployees, made statements to the employees reinstated pursuant tothe Board's settlement, at the time of their reinstatement, which inter-fered with, restrained, or coerced its employees in the exercise of therights guaranteed by Section 7 of the Act.C. The lay-offsThe complaint alleges that the respondent laid off Bernard J.Polinski, Harry W. Rapp, Gunnard Nelson, Frances Stead, Elmer E.Melene, Francis B. Winans, Herbert S. Anderson, Junius Brown,Edward Lane, and Carl G. Carlson, and refused to reemploy them,because of their membership in and activities in behalf of the U. A. W.The respondent in its answer denied these allegations of the complaint.During the course of the. hearing counsel for the Board moved todismiss the complaint as to Edward Lane, and counsel for the respond-ent joined in the motion.The motion was allowed.The Trial Examiner in his Intermediate Report found that BernardJ.Polinski, Junius Brown, and Carl G. Carlson were laid off forreasons other than membership in and activities in behalf of theU. A.. W. The U. A. W. did not file exceptions to these findings.Wehave considered the entire record as to these employees, and agree withthe Trial Examiner's findings as to them.Gunnard Nelson, Elmer E. Melene, Harry W. Rapp,andFrancesSteadwere among 67 employees who were laid off on December 29,1937.These lay-offs occurred during a slump in the respondent'sbusiness.From September 1937 to July 1938 the respondent laid off271 employees.Brandel, the superintendent, and other supervisoryofficials testified that the procedure used in determining all the lay-offswas as follows : When a foreman found that his production schedulerequired a reduction in the number of employees working in his de- 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDpartment, he reported this condition to Leonhart, the assistant super-intendent.The foreman and assistant superintendent then went to thesuperintendent.These three would then go over the list of employees,considering their ability, efficiency, productiveness, willingness andindustry as a workman, the number and kinds of jobs each was trainedto do and, all other things being equal, seniority and the numberof their dependents.The employee who . by this test seemed ofleast value to the respondent was then laid off. Brandel further testi-fied that in order to retain in their employ some valuable employees,itwas sometimes necessary to transfer such employees from a depart-ment where they were, not needed, to some, other department in whichless valuable employees were employed.Those employees in that de-partment who were of least value to the respondent were then laid off.When additional labor was needed, the same procedure was followedin deciding who among the, employees who had been laid off shouldbe reinstated.We find that the respondent generally used some suchprocedure as is outlined above in determining who among its em-ployees should be laid off or reinstated.Nelson and Melene were among those reinstated under the Board'ssettlement of July 2, 1937; Rapp and Stead were not.Nelson was therecording secretary of the U. A. W. and had conferred with the man-agementin his official capacity several times.He was a skilledemployee.Nelson testified that he had greater seniority than mostof the employees doing the same type of work who were retained afterhe was laidoff.Hementioned specifically Casler, Mosher, Kolstee,and Johnson.The superintendent, assistant superintendent, and fore-man of these men testified that all of the employees retained were moreefficient than Nelson and that they were retained because of theirgreater efficiency.Casler was later laid off when the force was furtherreduced.It appears that he is a member of the U. A. W. On thewhole record we feel that the respondent applied its test set out aboveand found that Nelson was not as efficient as those employees which itretained.We find that Nelson was laid off for reasons other thanmembership and activities in the U. A. W.Melene was sergeant-at-arms of the U. A. W.He solicited member-ship in the U. A. W. on the respondent's premises.Melene testifiedthat Connors, Bailey, and Swanson, employees engaged at similar work,had less seniority than he and that they were retained after he waslaidoff.Melene's foreman and the superintendent testified that Swan-son and Bailey were more efficient workmen, while Connors was equallyas capable as Melene and was retained because of his ability to measurerings.We believe that the respondent applied the test set forth abovein Melene's case and that it laid off Melene after deciding that he was MARLIN-ROCKWELL CORPORATION659inferior to the workers retained.We find that Melene was laid off forreasons other than membership and activities in behalf of the U. A. W.Rapp was not an important figure in the U. A. W. At the timehe was laid off lie was the only employee engaged in inspecting ringsbetween the rough grinding operation and the grinding of the outerdiameter.His duties were assumed by Cecil Stankey. Rapp testifiedthat two set-up men, Anderson and Stuart, told him that Stankeywas not a capable inspector. Forty-two employees were let out of thegrinding department, in which Rapp worked, during December. 1937.Leonhart, assist<iiit superintendent, testified that all those who werelaid off were less efficient than those retained.Peterson, Rapp's fore-man, testified that Stankey was kept because he was the better man andthat,while he is doing Rapp's work, he combines that with otheroperations.We give credence to the testimony of the respondent'switnesses and accept their version of the lay-off.We find that Rappwas laid off for reasons other than membership in and activities inbehalf of the U. A. W.Stead was a shop steward and' collected dues in the plant. Shetestified that her foreman told her at the time she was laid off thatthe loyalty of the employees determined whether or not they would beretained and that the management intended to destroy the U. A. W.Kreutz, her foreman, testified that when he informed Stead that shewas laid' off, Stead said that she was being laid off because of heraffiliation with the U. A. W. and that he told her that her union activi-ties had not been thought of in discussing her lay-off.We find thatKreutz's conversation was substantially as he has related it.Steadnamed a number of employees having less seniority who were retainedafter she was laid off.From the testimony of Brandel and Kreutz,her foreman, it appears that these employees were more efficient ordid a different type of operation.Kreutz testified that Stead hadcaused friction at the assembly tables, where the employees work inteams, and that she was then transferred to a rivet-sticking operation.All the other female employees engaged in this operation were laidoff before Stead was laid off.We find that Stead was laid off forreasons other than her membership in and activities in behalf ofthe U. A. W.Francis B. Wincvn.swas employed by the respondent on October 26,1936.At the beginning of his employment he was made a finish grinderin the outer race department.Later he was transferred to the pre-cision department where he did surface grinding.At the time of thistransfer, Foreman O'Brien told him, "You have done some good workhere, and that is the reason I am putting you in there."Winans be-came president of the U. A. W. during October 1937, and conferredwith the management in his official capacity several times.Winanswas laid off on January 21, 1938.While 198 employees had been laid 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDoff during the 5 months preceding Winans' lay-off, Winans was theonly employee laid off on January 21, 1938, and there were no furtherlay-offs until February 1, 1938, when Herbert S. Anderson, secretary-treasurer of the U. A. W. was laid off.When Winans was laid off by Foreman Johnson,.'Winans toldJohnson that he surmised his position in the U. A. W. was responsi-ble, and Johnson answered, "That is something I am not at libertyto talk to you about . . . I haven't anything against your work . . .and as soon as things pick up to normal again, I will try to get youback on." Johnson then said that there were older employees inanother department, and he would have to give them the preference.When Winans was laid off, John Greene, who was not a memberof the U. A. W., was transferred to the precision department and re-placedWinans.. Peterson and Perry, two other employees in theprecision department having less seniority thanWinans, were re-tained afterWinans was laid off.While Greene had been in therespondent's employ from time to time since 1922, his aggregate termof service was not shown, and his latest period of employment withthe respondent began afterWinans had entered the respondent'semploy.Under these circumstances, Winans had greater senioritythan Greene.Foreman Johnson considered Winans one among four equally effi-cient workers in the respondent's employ at the time Winans' lay-offwas considered. In comparing Winans with Perry, Johnson testifiedas follows : "my own personal opinion, John Perry was a very goodmechanic.He also had supervision of the night work at one time.I personally thought that his services were very much superior to Mr.Winans on that one ground-that one count, and also that his workas a workman was just about even with Mr. Winans' work." John-son testified that Winans and Peterson "were just about on a par asfar as their workmanship is concerned, but that Gerald Peterson hadhad previous experience on matching, . . . which was the decidingfactor in that choice."Johnson testified that Greene "was retainedon account of his exceptional ability to produce a lot of work, andalso that he had had previous experience on other machines andcould be used on these operations if necessary.". Johnson admitted,however, that Winans had experience on a large bearing operationwhich Greene did not have, a factor which was not mentioned at thetime Winans' lay-off was considered.As already noted, Greene was transferred to the precision depart-ment from another department, and filled Winans' job. Concerningthe transfers from one department to another, Brandel testified that"There are certain operations in this precision department . . . wheremen can adapt themselves very quickly and readily to that work. MARLIN-ROCKWELL CORPORATION661Against that, we have other departments . .. where it takes four tofive to six years to make a roan an operator.. .They were thebetter grade of workmen throughout the plant who ... we wanted forfuture.use.We would make places for them in operations that re-quired less skill . . ."Applying this test to Greene's transfer to theprecision department at the time Winans was laid off,we would ex-pect Greene to be considerably superior to Winans or to the otheremployees ofWinans'caliber in the precision department.Therecord shows,however, that Greene actually was not superior to suchother employees.AlthoughForeman Johnson testified that he con-sideredWinans,Perry, and Peterson workmen of about equal ability,Greene, who had displaced Winans, was later laid off while Perryand Peterson were retained.We conclude that the respondent con-sidered Perry and Peterson to be at least as valuable employees asGreene.In view of the foreman's testimonythatWinans, Peterson,and Perry were nearly of equal ability, we infer that Winans was,in fact, of approximately the same value as an employee as wasGreene.Under all the circumstances, Johnson's reasons, set out above,for replacing Winans with Greene and for retaining Perry and Peter-son in preference to Winans are not convincing.SinceWinans wasan important U. A. W. officer who was replaced by a non-union em-ployee, and whose lay-off was followed by that of the U. A. W.secretary,we conclude that Winans' union activity prompted therespondent to discriminate against him.We find thatby the lay-off of Francis B. Winans the respondenthas discriminated in regard to his hire and tenure of employment,thereby discouraging membership in a labor organization and inter-fering with,restraining,and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act.Herbert S. Anderson,was first employed by the respondent in 1924.Except for seasonal lay-offs,liewas continuously employed untilApril 7,1937,-when he was laid off immediately following his electionas secretary of the U. A. W.He was reinstated pursuant to the set-tlement of Jul), 2, 1937.Following his reinstatement he was electedto the grievance committee.Anderson was the secretary-treasurer ofthe U. A. W. at the time of the hearing in this case. The Trial Ex-aminer found Anderson to be the most forceful and active of theU. A. W.members who testified at the hearing.In November 1937, Brandel called Anderson into his office -andquestioned him about making collections in the plant.Brandelwarned him that if he were caught making collections again, hewould be discharged.Anderson was laid off on February 1. 1938.He told his foreman,O'Brien, that he wanted to see Bra.ndel because lie felt that lie was283030-41-vol.19-43 662DECISIONS OF NATIONALLABOR RELATIONS BOARDbeing discriminatorily laid off.Brandel agreed to see him.Ander-son told Brandel that lie felt that he was being discriminated againstsince others with less seniority were being retained.Anderson testi-fied that he asked Brandel whether or not he would be recalled whennormal business activity should be resumed, and that Brandel an-swered, "Herb, that will depend upon you and your attitude."WhileBrandel did not specifically deny making this statement, he deniedgenerally that union activities were mentioned during his talk withAnderson, or that he said anything that indicated that Anderson wasdiscriminatorily laid off.We find that Brandel made the statementattributed to him above.The respondent contends that Andersonwas laid off because of slack work and that all who were retainedwere more efficient workmen. On cross-examination O'Brien, Ander-son's foreman, admitted that Harry Ecklund, an employee engagedin work similar to Anderson'swaslaid off before Anderson, but thatEcklund had been rehired.Anderson has not been rehired.O'Brienexplained that he recommended that Ecklund rather than Andersonbe rehired because lie felt that Ecklund was thebetterman.Heclaims that at the time he first laid off Ecklund he thought Andersonwas the more capable of the two but that he has since changed hismind.This explanation by the foreman for his unusual treatmentof Anderson's casedoes not ring true.Applying the respondent'stest for employment and lay-off, which we have adopted in all theforegoing cases, Anderson should have been recalled before Ecklund.Anderson was the only employee laid off on February 1, 1938. For10 days prior thereto, the only lay-off was Winans, the president ofthe U. A. W. We feel that the procedure usually employed in-layingoff and in recalling employees was. not followed in Anderson's case.Anderson was probably the most important figure in the U. A. W.His activities had elicited a warning from the management.We findthat the respondent laid off Anderson and refused to reemploy himbecause of his membership in and activities in behalf of the U. A. W.We find that by the lay-off of Herbert S. Anderson, the respondentdiscriminated in regard to his hire and tenure of employment, therebydiscouraging membership in a labor organization and interfering with,restraining, and coercing its employees in the exercising of the rightsguaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIabove, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, and MARLIN-ROCKWELL CORPORATION663tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYThe respondent having engaged in unfair labor practices, withinthe meaning of the Act, we shall order it to cease and desist therefromand to take certain affirmative action which We find will effectuate thepolicies of the Act.We have found that the respondent refused to bargain collectivelywith the U. A. W. as the representative of its employees within anappropriate unit.We shall order the respondent to bargain with theU. A. W., upon request, as the representative of all its employees inthe unit herein found to be appropriate.Having found that the respondent laid off Francis B. Winans andHerbert S. Anderson because of their membership in and activities inbehalf of the U. A. W., we shall order the respondent to reinstate themwithout prejudice to their seniority or other rights and privileges.Weshall also order the respondent to make each of them. whole for anylossof pay he has suffered by reason of his lay-off by payment to himof a sum equalto the amount which he normally would have earned aswagesfrom the date of his lay-off to the date of the offer of reinstate-ment, less his net earnings 15 during such period.Upon the basis of the foregoing findings of fact, and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.InternationalUnion, United Automobile Workers of America,Local #338 is a labor organization, within the meaning of Section2 (5) of the Act.2.The respondent, by interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed in Section 7 of theAct, has engaged in and is engaging in unfair labor practices, withinthe meaning of Section 8 (1) of the Act..3.The respondent, by discriminating in regard to the hire andtenure of employment of Francis B. Winans and Herbert S. Ander-naBy"net earnings" is meant earnings less expenses,such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfullay-off and the consequent necessity of his seeking employment elsewhere. ' SeeMatterofCrossettLumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and Saw-mill Workers Union, Local ?590, 8 N.L.R.B. 440.Moniesreceived for work performed upon Federal, State,county,municipal,or other,work-reliefprojects are not considered as earnings,but as provided below in the Order, shall hededucted from the sum due the employee, and the amount thereof shall be paid over tothe appropriate fiscal agency of the Federal,State, county,municipal,or other govern-ment or governments which supplied the funds for Paid work-relief projects. 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDson, has engaged in and is engaging in unfair labor practices, withinthe meaning of Section 8 (3) of the Act.4.All the employees, excluding clerical, supervisory, executive, andsales employees, engineers, draftsmen, and apprentices, employed atthe respondent's plant in Jamestown, New York, constitute a, unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.5.InternationalUnion, United Automobile Workers of America,Local #338, was on February 25, 1938, and at all times thereafter hasbeen, the exclusive representative of all the employees in such unit forthe purposes of collective bargaining, within the meaning of Section9 (a) of the Act.6.The respondent, by refusing to bargain collectively with Inter-national Union, United Automobile Workers of America, Local #338,as the exclusive representative of its employees in the appropriate unit,has engaged in and is engaging in unfair labor practices, within themeaning of Section 8 (5) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.8.The respondent, by laying off Bernard J. Polinski, Junius Brown,Carl G. Carlson, Gunnard Nelson, Elmer E. Melene, Harry W. Rapp,and Frances Stead, has not engaged in unfair labor practices, withinthe meaning of Section 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent,Marlin-Rockwell Corporation, Jamestown, New York, and itsofficers, agents, successors, and assigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with International Union,United Automobile Workers of America, Local #338, as the exclusiverepresentative of all its employees at the Jamestown plant, excludingclerical,supervisory,executive,and sales employees, engineers,draftsmen, and apprentices;(b)Discouragingmembership in InternationalUnion,UnitedAutomobileWorkers of America, Local #338, or any other labororganization of its employees, by discharging or laying off its em-ployees, or any of them, or in any other manner discriminating inregard to the hire or tenure of employment of its employees; MARLIN-ROCKWELLCORPORATION665(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities, for the purposes of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Upon request, bargain collectively with International Union,United Automobile Workers of America, Local #338, as the exclusiverepresentative of all its employees at the Jamestown plant excludingsupervisory, executive, and sales employees, engineers, draftsmen, andapprentices, in respect to rates of pay, wages, hours of employment,and other conditions of employment;(b)Offer to Francis B. Winans and Herbert S. Anderson imme-diate and full reinstatement to their former positions, withoutprejudice to their seniority and other rights and privileges;(c)Make whole Francis B. Winans and Herbert S. Anderson forany loss of pay they may have suffered by reason of the respondent'sdiscrimination in regard to their hire and tenure of employment bypayment to each of them of a sum of money equal to that which henormally would have earned as wages during the period from thedate of such discrimination to the date of the offer of reinstatement,less his net earnings during said period; deducting, however, fromthe amount otherwise due them, monies received by them during saidperiod for work performed upon Federal, State, county, municipal,or other work-relief projects, and pay over the amount so deducted,to the appropriate fiscal agency of the Federal, State, county, munici-pal, or other government or governments which supplied the funds forsaid work-relief projects;(d) Post immediately in conspicuous places throughout its plant atJamestown, New York, notices to its employees stating that the re-spondent will cease and desist as provided in paragraphs 1 (a), (b),(c), and (d) of this Order; that the respondent's employees are freeto become or remain members of United Automobile Workers ofAmerica, Local #338, and that the respondent will not discriminateagainst any employee because of membership or activity in that or-ganization; and that the respondent will take the affirmative actionrequired by paragraphs 2 (a), (b), and (c) of this Order; and main-tain such notices for a period of at least sixty (60) consecutive daysfrom the date of posting; 666DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Notify the Regional Director for the Third Region, in writing,within ten (10) days from the date of this Order what steps therespondent has taken to comply therewith.AND IT ISFURTHER ORDEREDthat the complaint, in so far as it allegesthat the respondent has discriminated in regard to the hire and tenureof employment of Bernard J. Polinski, Junius Brown, Carl G. Carl-son, Gunnard Nelson, Elmer E. Melene, Harry W. Rapp,- and FrancesStead, be, and it herebyis, dismissed.